 In the Matter of HORTON MANUFACTURING COMPANYandUNITEDELECTRICAL & RADIO WORKERS OF AMERICA, LOCAL 904Case No. R-606.-Decided May 31, 1938Washing Machine and Electric Ironer Manufacturing Industry-.Investiga-tion of Representatives:controversy concerning representation of employees:rival organizations ; employer's refusal to grant recognition of union as exclu-sive bargaining representative-Contract: with each of two unions, as repre-sentative of its membersonly-Unit Appropriate for Collective Bargaining.all employees, exclusive of executives, clerical employees, foremen, assistantforemen, and all other employees engaged in a supervisory capacity ; stipula-tion asto-Election Ordered:pursuant tostipulation-Certification of Repre-sentatives:following election.Mr. Walter Chel f,for the Board.Barrett, Barrett cMcNagny,byMr. Phil M. McNagny,of FortWayne, Ind., for the Company.Mr. Julius EmspakandMr. James J. Matles,of New York City,for the United.Mr. H. T. HamiltonandMr. C. F. MacDonald,ofWashington,.D. C., for the I. A. M.Mr. Walter T. Nolte, ofcounsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 19, 1937, United Electrical, Radio and Machine Workersof America, Local 904,' herein called the United, filed with the Re-gional Director for the Eleventh Region (Indianapolis, Indiana) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Horton ManufacturingCompany, Fort Wayne, Indiana, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On December 9, 1937, the National Labor'Designated in the petition and the Board's order directing an investigation as UnitedElectrical&RadioWorkers of America,Local 904.The Union has since changed itsname by adding the word"Machine."557 V.558NATIONAL LABOR RELATIONS BOARDRelations Board, herein called the Board, acting pursuant to Section'9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.OnDecember 29, 1937, the United filed an amended petition for thepurpose of clarifying and correcting the original petition.On February 1, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theUnited, and upon the International Association of Machinists, Local1561, herein called the I. A. M., a labor organization claiming to repre-sent employees directly affected by the investigation.On February 8,1938, the I. A. M. filed a motion to intervene with the Regional Direc-tor, in which it questioned the allegations of the United's petition andalleged that it represented a substantial number of the productionemployees of the Company.On February 18, 1938, the RegionalDirector issued an order permitting intervention by the I. A. M.Pursuant to the notice, a hearing was held on February 21, 1938, atFort Wayne, Indiana, before William P. Webb, the Trial Examinerduly designated by the Board.The Board and the Company wererepresented by counsel and the United and the I. A. M. by their officersand agents.All participated in the hearing.Full opportunity to be-heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the-hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.After examining the record in the case, the Board concluded that aquestion affecting commerce had arisen concerning the representationof employees of the Company, and on the basis of such conclusion, andacting pursuant to Article III, Section 8, of said Rules and Regula-tions-Series 1, as amended, issued a Direction of Election on March16,19381 2 in which it found that all employees of the Company at itsFort Wayne, Indiana, plant, exclusive of executives, clerical employees,foremen, assistant foremen, and all other employees engaged in a super-visory capacity, constitute a unit appropriate for the purposes of collec-tive bargaining.For the purpose of expediting the election and thusinsuring to the employees of the Company the full benefit of theirright to collective bargaining as early as possible, the Board directedthe election without at the same time issuing a decision embodyingcomplete findings of fact and conclusions of law.2 6 N. L. R B. 2. DECISIONS AND ORDERS559The above-mentioned Direction of Election limited eligibility tovote in the election to employees of the Company "as of October 31,1937."Pursuant to a joint request by all of the parties to the pro-ceeding, the Board issued an Amendment to Direction of Electionon March 28, 1938,3 in which it amended the Direction of Election bysubstituting "on the pay roll for the week ending October 29, 1937,"for "as of October 31, 1937." In the same Amendment the Board di-rected that the words, "Local No. 1561, should be added to the desig-nation of the International Association of Machinists on the ballot,that organization having requested such addition.Pursuant to the Direction and Amendment thereto, an election bysecret ballot was conducted on March 29, 1938. Full opportunity wasaccorded to all parties to this investigation to participate in the con-duct of the secret ballot and to make challenges.On March 31, 1938,Robert H. Cowdrill, Regional Director for the Eleventh Region (In-dianapolis, Indiana), acting pursuant to Article III, Section 9, ofsaid Rules and Regulations-Series 1, as amended, issued his Inter-mediate Report on Secret Ballot, copies of which were duly servedupon all parties to the proceeding.No exceptions to the IntermediateReport have been filed by any of the parties.As to the results of the ballot, the Regional Director reported asfollows :Total number of employees eligible to vote--------------------92Total number of votes cast----------------------------------85Total number of votes for the United Electrical, Radio & Ma-chineWorkers of America, Local No. 904, affiliated with theC. I. 0---------------------------------------------------59Total number of votes for the International Association of Ma-chinists, Local No. 1561, affiliated with the A. F. of L--------24Total number of votes for neither organization----------------2Total number of blank ballots-------------------------------0Total number of void ballots---------------------------------0,Total number of challenged ballots---------------------------1Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYHorton Manufacturing Company, an Indiana corporation, main-tains a single, combined plant and office building in Fort Wayne, Indi-ana, and engages in the manufacture and sale of electric and gasolineengine power washing machines and electric ironing machines.The raw materials used in the manufacturing operations are unfab-ricated steel, electric motors and gasoline engines, iron castings, fabri-catedwringers, aluminum castings, and paint.Of these raw$6N.LRB3. .560NATIONAL LABOR RELATIONS BOARDmaterials, approximately 75 per cent are purchased outside the Stateof Indiana.The raw material purchases in an average year amountto approximately $400,000.In 1937 the Company's production amounted to 11/2 per cent of thetotal for the industry in which it is engaged. Its gross sales amountedto approximately $700,000.Ninety-nine and five-tenths per cent ofsuch sales were made outside of the State of Indiana. Sales are madethrough district salesmen to wholesale distributors, who in turn sell-to-dealers throughout the United States. In promoting its sales theCompany advertises on a national scale through the medium of tradejournals and the radio.II. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, Local`904, is a labor organization affiliated with the Committee for Indus-trial Organization, admitting to its membership all hourly paid pro--duction employees of the Company, excluding supervisory employees.International Association of Machinists, Local No. 1561, is a labororganization affiliated with the American Federation of Labor. Itadmits to its membership production employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe United claimed to represent a majority of the employees of the-Company within an appropriate collective bargaining unit and as-serted that it was entitled to be the exclusive representative of such.employees.The I. A. M. maintained that the United's claim wasunfounded and claimed to represent a substantial number of em-ployees within a like unit.On June 10, 1937, the Company entered into nearly identical con-tracts with both the United and the I. A. M., in which it agreed tobargain with each organization on behalf of its members only.Both-contracts are by their terms still in force.Apparently neither labororganization insisted, prior to the execution of such contracts, 'uponformal recognition as the representative of a majority.After thecontracts became effective, the Company refused to entertain theUnited's request for recognition as the exclusive collective bargainingrepresentative.We find that a question has arisen concerning representation ofemployees of the Company.3V. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has.arisen, occurring in connection with the operations of the Company DECISIONS AND-ORDERS561described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing representatives of the United and the I. A. M.and counsel for the Company and the Board entered into a stipulationin which it was agreed that all employees of the Company, exclusiveof executives, clerical employees, foremen, assistant foremen, and allother employees engaged in a supervisory capacity, constitute a unitappropriate for the purposes of collective bargaining.We find that all employees of the Company, exclusive of executives,clerical employees, foremen, assistant foremen, and all other em-ployees engaged in a supervisory capacity, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe stipulation referred to in the previous section further providedthat the Board should order an election among employees of theCompany to determine which of the two unions represents a majorityand that employees within the appropriate collective bargaining unitwhose names appear on the pay roll of the Company as of October.31,1937,4 should be entitled to vote in such election.The partiesto the stipulation also agreed therein that, upon the determination ofthe result of the election, the contract of the unsuccessful unionshould be automatically canceled and annulled and the contract of theunion successful in the election should continue in full force andeffect until it expires by its terms.The results of the ballot as setforth above show that the United has been designated by a majorityof the employees of the Company within the appropriate unit as theirrepresentative for the purposes of collective bargaining.We find that the United has been designated and selected by a ma-jority of the employees in the appropriate unit as their representativefor the purposes of collective bargaining. It is, therefore, the ex-clusive representative of all the employees in such unit for the pur-poses of collective bargaining, and we will so certify.4As has been previously stated herein the parties subsequently requested the Board toamend its Direction of Election by changing "as of October 31, 1937," to "on the pay rollfor the week ending October 29, 1937." 562NATIONAL LABOR RELATIONS BOARDUpon the basis of the abovefindings offact and upon the entire.record in the case, the Board makesthe following :CONCLUSIONS of LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Horton Manufacturing Company, FortWayne, Indiana, within the meaning of Section 9 (c) and Section 2'(6) and (7), of the National Labor Relations Act.2.All employees of Horton Manufacturing Company, Fort Wayne,.Indiana, exclusive of executives, clerical employees, foremen, assist-ant foremen, and all other employees engaged in a supervisory ca-pacity, constitute a unit appropriate for the purposes of collective-bargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.3.United Electrical, Radio and Machine Workers of America, Local'No. 904, is the exclusive representative of all the employees in suchunit for the purposes of collective bargaining, within the meaning ofSection 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National-LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended,IT Is aEREBY CERTIFIED that United Electrical, Radio and MachineWorkers of America, Local No. 904, has been designated and selectedby a majority of all employees of Horton Manufacturing Company,Fort Wayne, Indiana, exclusive of executives, clerical employees, fore-men, assistant foremen, and all other employees engaged in a super-visory capacity, as their representative for the purposes of collectivebargaining and that, pursuant to the provisions of Section 9 (a) of theAct, United Electrical, Radio and Machine Workers of America, LocalNo. 904, is the exclusive representative of all such employees for the-purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.